TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00442-CV


Texas Department of Public Safety, Appellant

v.

Curtis Anthony Muniz, Appellee





FROM THE COUNTY COURT OF LEE COUNTY
NO. 2760, HONORABLE EVAN GONZALES, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	The Texas Department of Public Safety has filed a motion to dismiss this appeal of
the county court's reversal of the suspension of appellee's driver license.  Because appellee was
found not guilty of driving while intoxicated, the Department cannot suspend appellee's license and
must rescind any previous suspension.  See Tex. Transp. Code Ann. § 524.015(b) (West 1999).
	We dismiss this appeal.

  
						David Puryear, Justice
Before Justices Kidd, Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   December 18, 2003